                 Case 3:20-cv-05651-BAT Document 23 Filed 03/25/21 Page 1 of 7




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     VICTOR V.,
 8
                               Plaintiff,                  CASE NO. 3:20-cv-05651-BAT
 9
            v.                                             ORDER REVERSING AND
10                                                         REMANDING FOR FURTHER
     COMMISSIONER OF SOCIAL SECURITY,                      PROCEEDINGS
11
                               Defendant.
12

13          Plaintiff appeals the ALJ's decision finding him not disabled. He contends the ALJ erred

14   in analyzing several medical opinions and discounting his testimony. Dkt. 18. As discussed

15   below, the Court REVERSES the Commissioner’s final decision and REMANDS the matter for

16   further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

17                                           BACKGROUND

18          Plaintiff is 29 years old, has a limited education, and has worked as a mail sorter. Tr. 24.

19   He applied for benefits in May 2018, alleging disability as of September 10, 2017. Tr. 18. After

20   conducting a hearing in June 2019, the ALJ issued a decision in July 2019 finding Plaintiff not

21   disabled. Tr. 32-60, 18-26. In pertinent part, the ALJ found Plaintiff’s severe impairments of

22   glaucoma, depression, and anxiety limited him to work with occasional interactions with others,

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 1
                 Case 3:20-cv-05651-BAT Document 23 Filed 03/25/21 Page 2 of 7




 1   no teamwork or direct public service, no fast-paced work, no hazards, and only simple,

 2   occasional changes. Tr. 20, 22.

 3                                              DISCUSSION

 4          This Court may reverse the Commissioner’s denial of Social Security benefits only if the

 5   ALJ’s decision is based on legal error or not supported by substantial evidence in the record as a

 6   whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017).

 7   A.     Medical Opinions

 8          While the parties dispute the standard of review for discounting medical opinions, the

 9   Court need not address the dispute because the ALJ found persuasive all medical opinions at

10   issue here. Plaintiff contends the ALJ erred by failing to incorporate into the RFC all limitations

11   in medical opinions he found persuasive.

12          1.       Philip Vannoy Gibson, Ph.D.

13          Dr. Gibson examined Plaintiff in July 2018 and opined Plaintiff “would have difficulty

14   accepting instructions from supervisors[,] interacting with coworkers and the public[, and]

15   dealing with the usual stress encountered in the workplace.” Tr. 369. The ALJ found Dr.

16   Gibson’s opinions “persuasive,” although “vague.” Tr. 24.

17          The Commissioner contends the ALJ adequately accounted for Dr. Gibson’s social

18   restrictions by limiting Plaintiff to “occasional interactions with others,” including supervisors,

19   coworkers, and the public, and prohibiting “tandem or team work” or “direct public service as an

20   essential part of the job.” Tr. 22. These limitations in addition to prohibiting “fast-paced work”

21   and allowing only “simple, occasional changes” accounted for difficulty dealing with stress. Id.

22          Plaintiff contends the RFC fails to address specific restrictions on accepting instructions

23   from supervisors and on dealing with stress. However, the ALJ was not required to copy Dr.



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 2
               Case 3:20-cv-05651-BAT Document 23 Filed 03/25/21 Page 3 of 7




 1   Gibson’s opinions word-for-word. See Turner v. Comm’r of Social Sec. Admin., 613 F.3d 1217,

 2   1222-23 (9th Cir. 2010) (an ALJ may incorporate a medical opinion by assessing RFC

 3   limitations entirely consistent with, but not identical to, limitations assessed by the doctor). As

 4   the Commissioner notes, the ALJ reduced the need for supervisor instruction by limiting

 5   workplace changes, which presumably necessitate additional instruction, and limited all

 6   supervisor interaction to occasional at most. Dr. Gibson only opined difficulty, not a complete

 7   inability to accept instructions. Plaintiff does not identify any additional restriction required by

 8   Dr. Gibson’s opinions.

 9          Similarly, limitations in the RFC reduce workplace stress by reducing interpersonal

10   interactions and changes in the workplace and prohibiting fast-paced work. Plaintiff identifies

11   no further restrictions required by Dr. Gibson’s opinions. Plaintiff argues eliminating fast-paced

12   work accommodates pace deficits, and reducing changes accommodates difficulty dealing with

13   changes. Dkt. 22 at 4. Regardless, these limitations also reduce workplace stress—such as the

14   stress of being required to work quickly, the stress of dealing with change, and the stress of

15   dealing with other people—and thus address Dr. Gibson’s opinions. Plaintiff has accordingly

16   not shown error.

17          The ALJ reasonably translated Dr. Gibson’s opinions into concrete restrictions in the

18   RFC. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (upholding ALJ’s

19   “translat[ion]” of claimant’s condition into “concrete restrictions” where “consistent with the

20   restrictions identified in the medical testimony”). The Court concludes the ALJ did not err in

21   analyzing Dr. Gibson’s opinions.

22

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 3
                 Case 3:20-cv-05651-BAT Document 23 Filed 03/25/21 Page 4 of 7




 1          2.       State Agency Physicians William Nisbet, M.D., and Dennis Koukol, M.D.

 2          On initial consideration, Dr. Nisbet opined Plaintiff had limited near and far acuity and

 3   therefore should avoid hazards. Tr. 71-72, 85-86. On reconsideration, Dr. Koukol opined only

 4   limited far acuity and concurred with the need to avoid hazards. Tr. 102-04, 118-20. In

 5   formulating the RFC, the ALJ accounted for their opinions by prohibiting hazards. Tr. 22.

 6   Plaintiff’s bare assertion that the ALJ did not account for limited near and far acuity does not

 7   establish error. Dkt. 18 at 5-6. The Court concludes the ALJ did not err in analyzing Dr.

 8   Nisbet’s and Dr. Koukol’s opinions.

 9          3.       State Agency Psychologists Dan Donahue, Ph.D., and Christmas Covell,
                     Ph.D.
10
            On initial consideration, Dr. Donahue opined Plaintiff was “[m]oderately limited” in the
11
     ability to interact appropriately with the public but could interact “on an occasional/superficial
12
     basis.” Tr. 88. He could have “occasional contact” with supervisors and coworkers. Tr. 87. On
13
     reconsideration, Dr. Covell agreed with Dr. Donahue’s opinions. Tr. 105, 121. The ALJ found
14
     their opinions persuasive and accounted for them by limiting Plaintiff to “occasional interactions
15
     with others,” including supervisors and coworkers, by prohibiting “direct public service as an
16
     essential part of the job.” Tr. 22. Plaintiff fails to show error. The Court concludes the ALJ did
17
     not err in analyzing Dr. Donahue’s and Dr. Covell’s opinions.
18
     B.     Plaintiff’s Testimony
19
            Plaintiff testified he experiences complete loss of vision two to four times per week, for
20
     “a couple hours to almost an entire day,” despite complying with prescribed medication. Tr. 40-
21
     41. The ALJ discounted Plaintiff’s testimony because his treatment was conservative and
22
     infrequent, he was repeatedly noncompliant with treatment, his activities conflicted with his
23
     testimony, and medical opinions did not support his testimony. Tr. 23. Lack of supportive


     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 4
              Case 3:20-cv-05651-BAT Document 23 Filed 03/25/21 Page 5 of 7




 1   medical opinions was not a clear and convincing reason to discount Plaintiff’s testimony. See

 2   Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (“lack of medical evidence cannot form the

 3   sole basis for discounting pain testimony”); cf. Stubbs-Danielson, 539 F.3d at 1175 (medical

 4   opinions supported the ALJ’s credibility determination only “[i]n addition” to other clear and

 5   convincing reasons).

 6          Plaintiff contends the ALJ failed to account for his lack of insurance in finding

 7   noncompliance with recommended treatment and infrequent treatment. See, e.g., Tr. 377 (“No

 8   meds … due to no insurance.”), 306 (eye doctor no longer accepts his insurance). An

 9   “unexplained or inadequately explained failure” to seek treatment or follow prescribed treatment

10   can be a valid reason to discount a claimant’s testimony, but an ALJ must consider a claimant’s

11   proffered reasons. Trevizo, 871 F.3d at 679-80. The ALJ did not address the lack of insurance.

12   The Commissioner argues Plaintiff “had his eye drops and [had] not been compliant in taking

13   them as ordered.” Dkt. 21 at 6. The treatment note cited, however, states only that Plaintiff

14   missed a dose of one of his two eye medications “last night” so he used it in the morning. Tr.

15   381. This does not show ongoing noncompliance. The only other treatment note the

16   Commissioner cites states Plaintiff was using his eyedrops regularly but then “started to forget to

17   take them.” Tr. 328. However, this note was from November 2016, well before Plaintiff’s

18   alleged onset date. The Commissioner argues “the record does not show that he sought low-cost

19   alternatives,” but the ALJ made no such finding. Dkt. 21 at 5. The ALJ did not address the lack

20   of insurance at all. The ALJ erred by discounting Plaintiff’s testimony based on noncompliance

21   and infrequent treatment without considering Plaintiff’s lack of insurance.

22          The ALJ also erred by rejecting Plaintiff’s testimony based on conservative treatment

23   without identifying any further treatment one would expect for his conditions. An ALJ may



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 5
               Case 3:20-cv-05651-BAT Document 23 Filed 03/25/21 Page 6 of 7




 1   properly discount claimant testimony when the record shows the claimant “responded favorably

 2   to conservative treatment,” but here there is no indication Plaintiff’s vision loss responded

 3   favorably to treatment. Tommasetti v. Astrue, 533 F.3d 1035, 1039-40 (9th Cir. 2008). The

 4   Commissioner argues Plaintiff’s “ophthalmologists and optometrists reported that his eye drops

 5   controlled his intraocular pressure,” but the cited notes do not indicate eye drops eliminated

 6   Plaintiff’s episodes of vision loss. Dkt. 21 at 4. In fact, while one provider suspected vision loss

 7   was linked to intraocular pressure, another suspected it was related to migraines. Tr. 383, 438.

 8   Other notes the Commissioner cites indicate providers ordered medication changes or further

 9   testing, which do not support the ALJ’s finding of successful conservative treatment. Tr. 316,

10   383, 415, 438. Plaintiff’s provider “informed [him] there is no surgery to reverse vision loss due

11   to glaucoma.” Tr. 402. Contrary to the Commissioner’s argument, lack of surgery does not

12   show Plaintiff’s “providers agreed that medication management and conservative treatment were

13   sufficient to manage his impairments.” Dkt. 21 at 5. Rather, even surgery would not alleviate

14   his impairments.

15          Finally, the ALJ erred by discounting Plaintiff’s testimony based on his activities. The

16   ALJ cited watching television, going on walks, hiking, cooking, camping, and playing video

17   games. Tr. 23 (citing Tr. 224). However, on the same page Plaintiff described those hobbies, he

18   also stated he only does them “as oft[e]n as [he is] able due to vision,” which “used to be

19   frequently” but is not any longer. Tr. 224. There is no indication Plaintiff’s activities

20   contradicted his testimony. See Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (“Only if

21   the level of activity were inconsistent with Claimant’s claimed limitations would these activities

22   have any bearing on Claimant’s credibility.”). The Commissioner argues Plaintiff reported he

23   cared for his fiancé and her younger brother, but the only caretaking activities Plaintiff described



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 6
                 Case 3:20-cv-05651-BAT Document 23 Filed 03/25/21 Page 7 of 7




 1   were “run[ning] her a bath” and “mak[ing] something to eat” on occasions when his fiancé was

 2   “not feeling well.” Tr. 223. The ALJ did not cite these extremely minimal activities, and thus

 3   the Court cannot rely on this post hoc rationalization.

 4             The Court concludes the ALJ erred by discounting Plaintiff’s testimony without a clear

 5   and convincing reason.

 6                                             CONCLUSION

 7             For the foregoing reasons, the Commissioner’s final decision is REVERSED, and this

 8   case is REMANDED for further administrative proceedings under sentence four of 42 U.S.C. §

 9   405(g).

10             On remand, the ALJ shall reevaluate Plaintiff’s testimony, reassess the RFC and develop

11   the record as appropriate, and proceed to steps four and five as necessary.

12             DATED this 25th day of March 2021.

13

14                                                                A
                                                           BRIAN A. TSUCHIDA
15                                                         Chief United States Magistrate Judge

16

17

18

19

20

21

22

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 7
